EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dennis Chesire on 13 Jun 2022.

The application has been amended as follows: 
Amendment to the Claims
Claim 15 is amended as follows:
15. (Currently amended) A compression molding process for making a compression-molded article, the process comprising:
(a) combining a polysaccharide in the form of a powder and a plasticizer, and optionally starch, to form a mixture, and
(b) heating the mixture to a temperature of about 140 °C to about 220 °C while applying a pressure of about 0.5 MPa to about 25 MPa;
wherein the polysaccharide comprises 
(i) that consists essentially of poly alpha-1,3-glucan and optionally further comprising starch;
(ii) a graft copolymer that comprises: 
(A) 	a backbone comprising dextran with a weight-average molecular weight of at least about 100000 Daltons, and 
(B) 	a poly alpha-1,3-glucan side chains comprising at least about 95% alpha-1,3-glucosidic linkages; 
or 
(iii) a poly alpha-1,3-glucan ester compound represented by Structure I:

    PNG
    media_image1.png
    209
    232
    media_image1.png
    Greyscale

wherein 
(A) 	n is at least 6, 
(B)	each R is independently an -H or a first group comprising -CO-Cx-COOH, wherein the -Cx- portion of said first group comprises a chain of 2 to 18 carbon atoms, and 
(C) 	the poly alpha-1,3-glucan ester compound has a degree of substitution with the first group of about 0.001 to about 1.5.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 02 Jun 2022, in which claims 1-15 are amended to change the scope and breadth of the claim, and new claims 16-20 are added.

The declaration of Dr. Natnael Behabtu (inventor), submitted by Applicants on 02 Jun 2022 under 37 CFR § 1.132, is acknowledged and will be further discussed below as the Behabtu Declaration.

This application is the national stage entry of PCT/US17/61470, filed 14 Nov 2017; and which claims benefit of provisional application 62/422630, filed 16 Nov 2016.

Claims 1-20 are pending in the current application. Claim 15 and new claims 16-17, drawn to non-elected inventions, are rejoined in view of the examiner's amendment herein. Claims 4-5, drawn to non-elected species, are rejoined in view of the allowability of the base claim. Claims 1-20 are allowed in view of the examiner's amendment herein.

Election/Restrictions
Claims 1-14 and 18-20 are allowable. Claim 15 and new claims 16-17, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 21 Sep 2021, is hereby withdrawn and claim 15 and new claims 16-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment and the Behabtu Declaration, filed 02 Jun 2022, with respect that claims 1-3, 6, 8-10, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MISHRA et al. (WO 2015/200589 A1, published 30 Dec 2015, provided by Applicant in IDS mailed 30 Nov 2021) has been fully considered and is persuasive, as the amended claims recite a compression-molded article, and Applicant's remarks and the Behabtu Declaration are persuasive that the recitation of a compression-molded article implies structural properties to the claimed article that are not disclosed or necessarily present in the structure disclosed in the prior art which discloses a product formed by extrusion of a solution into a coagulation bath. A further review of the state of the pertinent art taught by Liu et al. (Progress in Polymer Science, 2009, 34, p1348-1368, cited in PTO-892) teaches in the field of starch-based polymers that sheet/film extrusion, compression molding, and film casting results in products having different physical and mechanical properties. (page 1359, section 5.1; page 1361, sections 5.4 and 5.5) MPEP 2143.01 at V. provides "If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)" In this case it would not have been obvious to modify the teaching of MISHRA et al. by substituting different methods of processing the materials because this proposed modification would produce a product having different physical and mechanical properties, and therefore render the prior art invention being modified unsatisfactory for its intended purpose. Further, Applicant notes that starch, having α-1,4 glucosidic structures, is structurally distinct from the claimed structures comprising a α-1,3 glucan, however Liu et al. suggests the field of art for the starch-based polymers includes consideration of other glucans such as curdlan, pachyman and lentinan having different connectivity, (page 1353, right column, paragraph 3) suggesting that even though the different glucans have distinct structures they would have been considered a reasonably pertinent or analogous field of art. 
This rejection has been withdrawn. 

Applicant’s Amendment and the Behabtu Declaration, filed 02 Jun 2022, with respect that claims 1-3 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over MISHRA et al. (WO 2015/200589 A1, published 30 Dec 2015, provided by Applicant in IDS mailed 30 Nov 2021) in view of De Carvalho et al. (Carbohydrate Polymers, 2001, 45, p189-194, of record) has been fully considered and is persuasive, as the amended claims recite a compression-molded article, and Applicant's remarks and the Behabtu Declaration are persuasive that the recitation of a compression-molded article implies structural properties to the claimed article that are not disclosed or necessarily present in the structure disclosed in the prior art which discloses a product formed by extrusion of a solution into a coagulation bath as detailed above. Therefore the combined teachings of the prior art do not teach or fairly suggest the claimed invention.
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed in view of the examiner's amendment herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN S LAU/Primary Examiner, Art Unit 1623